 

Case 18-15255-RA|\/| Doc 57 Filed 12/08/18 Page 1 of 3

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www.flsb.uscourts.gov
CHAPTER 13 PLAN tlndividual Ad)'ustment of Debtst

 

 

 

 

[:l Original Plan
|:| Third Amended Plan (Iiidicate lst, 2nd, etc. Amended, if applicable)
|:] Modified Plan (Indicate lst, an, etc. l\/Iodified, if applicable)
DEBTOR: Maydolet Fresnedo JOTNT DEBTOR: CASE NO.: lS-lSZSS-BKC-RAM
SS#: xxx-xx- M__ SS#: xxx-xx-
l. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-l (C)(S), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph Vlll. Debtor(s) must check one
box on each line listed below in this section to state Whether the plan includes any of the following:

 

 

 

 

 

The valuation of a secured claim, set out in Section Ill, which may result in a .
partial payment or no payment at all to the secured creditor \:i Included iii Not mcluded
Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set .
Out in Section m |:| Included |:] Not included
Nonstandard provisions, set out in Section VlII |:| Included I:I Not included

 

lI. PLAN PAYMENTS. LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full lO%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

 

l. $772.60 formoiiths_l__to_§_ ;
2. $1,200.00 formenths_7_ c0_7_ ;
3. $125.00 for months _8_ to _60_ ;
B. DEBTOR(S)' ATTORNEY'S FEE: ij NONE {:] PRO BONO
Total Fees: $6250.00 Total Paid: $2000.00 Balance Due: $4250.00
Payable $266.50 /month (Months __l_ to _6_ )
Payable $l,080.00 /month (Months__7_ to L )
Payable 5104.74 /month (Months 1 to _22_ )

Allowed fees under LR 2016-1(B)(2) are itemized beloW:
$3,500.00 + $2,500.00 (Ml\/ll\/I) + $l$().OO (Costs) + $lO0.0() (MMM Costs) = $6,250.00

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
llII. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: E:\ NONE
[Retaiii Liens pursuant to ll U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

LF-3l (re\'. 10/3/17) Page l 0f`3

 

 

Case 18-15255-RA|\/| Doc 57 Filed 12/08/18 Page 2 of 3

Debtor(s); Maydolet Fresnedo Case number: 18-15255-BKC-R

 

1- Creditori Select Portfolio Servicing, lnc

Address: Pob 65250

Arrearage/ Payoff on Petition Date MMM Denied July 2018
Salt Lake City, UT 84165

MMM Adequate Protection $428.84 /month (Months 1 to 1 )

Last 4 Digits of MMM Adequate Protection $0.00 /month (Months 7 to M )
Account No.: 1371

Otlier; creditor will be paid directly going foward 31286.50 x 2 = $2573.00

 

E| Real Property Check one below for Real Property:

@Principal Resideiice |:|Escrow is included in the regular payments

[:]Other Real Property ' [:j'l`he debtor(s) will pay l:jtaxes |:]insuraiice directly
Address of Collateral:

231 W 42 St, Hialeah, FL 33012

E| Personal Property/Vehicle

Description of Collateral:

 

 

 

 

B. VALUATlON OF COLLATERAL: NONE
C. LIEN AVOlDANCE § NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution foni the Chapter 13 Trustee.
[§} NoNE

E. DIRECT PAVMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

[] NoNE

§§ The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

 

 

Name of Creditor Last 4 Digits of Account No. Description of Collateral §Address, Vehicle, etc.1
American Credit Acceptance 5237 2012 Hyundai Sonata

1' dba Auto Finance
Select Portfolio Servicing, 1371 231 W 42 Street

2- inc Hiaieah, FL 33012

 

llV. TREATMENT OF FEES AND PRIORITY CLAlMS las defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(SY ATTORNEY'S FEE: w NONE
B. INTERNAL REVENUE SERVICE: iii NONE
C. DOMEST!C SUPPORT OBLIGATION(S): fill NONE
D. OTHER: [E] NONE

 

V. TREATMENT OF UNSECURED NONPRIORITY CREDlTORS
A. Pay $0.00 /month (Months 1 to__Z_ )

Pay $7.76 /month (Months 8 to _22_ )

Pay $112.50 /inonth(Months 23 to _§0_ )

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.

B. E:l If checked, the Debtoi'(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: E§] NONE

 

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

LF-3l (i'ev. 10/3/17) Page 2 of$

Case 18-15255-RA|\/| Doc 57 Filed 12/08/18 Page 3 of 3

Debtor(s): Maydolet Fresiiedo Case numbers 18-15255-BKC-R

VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

[¢] NoNE
VII. INCOME TAX RETURNS AND REFUNDS: §:] NoNE

 

 

l:] The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) 1-4 on an
annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the
Trustee with their filed tax returns is on or before l\/lay 15 of each year the case is pending and that the debtor(s) shall
provide the trustee (but not file with the Court) with verification of their disposable income if their gross household income
increases by more than 3% over the previous year’s income. [Miami cases]

Vlll. NON-STANDARD PLAN PROVISIONS iii NONE

PROPERTY OF THE ESTATE WlLL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

 

/s/ Debtor 12/8/2()} 3 Joint Debtor
Maydolet Fresnedo Date Date
Attorney with permission to sign on Date

Debtor(s)' behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VllI.

LF-3l (i'ev. 10/3/17) Page 3 of3

